DETAILED ACTION
Information Disclosure Statement
The information disclosure statements filed 12/21/2021 has been fully considered and is attached hereto.
Response to Amendment
The Applicant originally submitted Claims 1-20 in the application. In the present response, the Applicant amended Claims 1-3, 11-14 and added new Claim 21. 
Accordingly, Claims 1-21 are currently pending in the application.

Response to Arguments
Applicant’s arguments filled 01/31/2022, with respect to rejection of Claims 1 and 11 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

  Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1-21, the allowability resides in the overall structure of the device as recited in independent Claims 1 and 11 and at least in part because Claims 1 and 11 recite, “wherein the body structure comprises: an inner surface and an opposing outer surface arranged such that the inner surface is positioned closer to the center axis than the outer surface; and a first surface on which the amplifier is mounted and a second surface that opposes the first surface, wherein the first surface and the second surface form opposing sides of the body structure that are bounded by the inner surface and the outer surface”. 
The aforementioned limitation in combination with all remaining limitations of Claims 1 and 11 are believed to render said Claims 1 and 11 and all Claims dependent therefrom (Claims 2-10 and 12-21) patentable over the art of record. 
The closest art of record is believed to be that of Theveneau et al (US 2017/0149113 – hereafter “Theveneau”).
While Theveneau Figs 1a-1b teach many of the limitations of Claims 1 and 11 as per non-final 0ffice action dated 11/10/2021, neither Theveneau, nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitations Claims 1 and 11.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                

                                                                                                                                                                                     /A.A.J/                                                                                                                                                                                                        /ZACHARY PAPE/Primary Examiner, Art Unit 2835